          Susan Johnson v. Davis County et al. Case          No. 1:18-cv-00080-PMW

Kennon Tubbs MD
 13584 Carolina Hills Court
Draper, Utah 84020
 (801) s02-3473
jailmd@gmail.com
 January 22,2020



Jesse Trentadue
Suiffer Axland, PLLC
8 East Broadway, Suite 200
Salt Lake city, utah 84111

Dear Jesse Trentadue,
         I am a family practice physician and have practiced   at the Utah State Prison for l5 years.
My educational   background   is documented   in the attached curriculum  vitae. I am currently the
medical director for eleven county  jails throughout Utah and Wyoming. The counties in Utah
include Utah, Juab, Duchesne, Daggett, Wasatch, Summit, and Tooele. In Wyoming, the
counties are Lincoln, Uintah, Sweetwater, and Teton. I am a certified provider by the National
Correctional Commission on Health Care (NCCHC). I supervise three Physician Assistants and
two nurse practitioners who provide the majority of patient care atthese facilities. I supervise
thirty-five nurses and establish protocols for nursing carc at these facilities. I have extensive
experience with the supervision of correctional facilities as well as appropriate health care triage,
and I am also familiar with the standard of care required of nursing staff in a correctional facility.
I have experience in prescribing Suboxone, Subutex, Clonazepam,Xanax, and Tylenol sleeping
medication. I also have extensive experience in treating drug abuse, intoxication, and overdose
in a correctional seffing. I am a board-certified family physician by the American Board of
Family Physicians and uphold its practices and values as the standard of care in correctional
facilities.
         I have reviewed the following materials concerning Gregory Hayes.

Plaintiffs' Complaint
Davis County Defendants' Answer to Complaint
Responses to Plaintiffs'first set of discovery
Plaintiffs' Initial Disclosures
Videos
Plaintiffs' Amended Complaint.
Davis County Jail records Hays 001-643
Deposition Todd Richardson
Deposition Daniel Layton
Deposition John Herndon
Deposition Kenneth Hatfield
Deposition Kelcie Baer
Deposition Austin Mead
Deposition Cheyenne Kelly
Deposition Andrew Hayes
Deposition Heather Arnell
Deposition Megan Reid
Deposition Danna King
Deposition Susan Johnson
Deposition Matthew Hayes
Deposition Kristin Welch
Expert report Ken Starr MD
Expert report Tom Green

         I have specifically reviewed these records to determine whether, within a reasonable
degree   of medical certainty, the standard of care was met concerning Hayes while detained by
the Davis County detention center. I have also evaluated the records as to whether the available
evidence indicates that the nurses and custody staff involved ignored a perceived serious medical
need or otherwise failed to properly respond to them. The above records disclose the following
facts in summary:
         Mr. Hayes was arrested multiple times involving charges for possession or use of
controlled substances, driving while under the influence, retail theft, and intoxication. He used a
variety of drugs including spice, alcohol, opioids, and benzodiazepines. He had a long history of
polysubstance abuse.
         On October 19,2017, Hayes was booked into the Davis County Jail. Upon intake, he
reported substance abuse and brought several medications with him to jail. Clonazepam lmg
tablets quantity twenty-three and suboxone 8mg quantity nineteen. These medications were
stored in his property and not approved for use inside the jail.
          On October 23,2017, Hayes was evaluated by the jail nurse and noted to not have any
withdrawal effects from the discontinuation of these medications. He was incarcerated for two
months.
         On December 13, 2017, at 1318 he was released from custody with his property, which
included his prescriptions. He was picked up by his brother, Andrew, and brought to Andrew's
home. Upon arriving home, he called someone on his cell phone for 20 minutes. Approximately
 3 hours later Andrew noticed that his brother Gregory Hayes was high on drugs and tearing up
the house. Andrew believed he was able to get some drugs from somebody after he got out of
jail. Andrew contacted John Hemdon, his parole officer. Andrew was instructed to contact 911,
 and Clearfield officers were dispatched to Andrew's home. EMS was called and was in route.
 Offrcer Heather Arnell arrived on the scene before EMS. Officer Arnell testified that Hayes
reported consuming three clonazepam and two sleeping pills. Hayes was noted to have an empty
 bottle of Clonazepam and Tylenol PM with pills still in the bottle. Andrew Hayes and Arnell
both testified that Gregory Hayes was,"adamant that he did not want to go to the hospital." Mr.
 Hayes declined hospital care or EMS treatment. Officer Arnell contacted Hayes probation
 officer John Herndon and discussed the case. Under orders from Herndon, Arnell then took
 Gregory Hayes to Davis County Jail.
         On Decemb er 13, 2017 , at 2006 Hayes was booked into Davis County Jail. Upon arrival,
 he was escorted to booking by Probation Officer John Herndon. He was able to answer the
pre-booking questions and was ambulatory. This process was videotaped by Mr. Herndon and he
expressed no concerns about booking Hayes into jail. Having been booked on numerous
occasions Mr. Hayes was familiar with the booking process and the booking officers were
familiar with him. At intake, Hayes was falling asleep while talking to the officers and
struggling to follow simple commands. Deputy Kelcie Baer testified that Hayes reported during
the booking process that he took his "normal dose" of anxiety medication. Baer testified that
Hayes, "completed the booking process with no issues whatsoever." Baer reported that Hayes
brought empty pill bottles into the jail and she placed them in the medical box for the nursing
staff. Baer testified that she knew Hayes well as he worked for her as an inmate worker for the
past several weeks while incarcerated. Hayes was placed in a holding cell 5 for observation by
the officers due to his risk level and signs of drug use observed during the booking process.
         On December 14,2077, Officer Reid testified that she was watching Hayes more closely
because she knew him. Reid testified to checking on Hayes every five to ten minutes but made
no log of these evaluations. At 0059 Reid reported Hayes was breathing heavy while he was
sleeping. Nurse Daniel Layton was contacted to evaluate Hayes. Upon arrival to the bedside,
Hayes was stable, and vital signs were taken. Vital signs were stable, and Hayes was
repositioned to avoid sleep apnea. The officers placed blankets under Hayes' head to position
him on his side to improve his breathing. Deputy Kelly noticed Hayes breathing hard at 0300
having another apneic episode with blue lips. Nurse Layton was contacted again and obtained
vital signs. He still found Hayes to be arousable and Hayes was repositioned and officers
continued to monitor him on their regular checks. Kelly testified that after nurse Layton's
evaluation Hayes breathing and color had retumed to normal. At 0530 Oflicers noted Hayes to
be in respiratory distress and unresponsive. 911 was contacted, and officers responded to the cell
to begin CPR. Hayes was given Narcan with no effect. He was then transported via ambulance
to the hospital where he passed.
         The autopsy reported moderate blood levels of olanzapine 27nglml, clonazepam
 2.6nglml, and buprenorphine 7.9nglml. These levels equated to olanzapine 20mg tablet, slightly
 elevated levels of Clonazep am, and l6mg of suboxone. The toxicologist did not obtain a Tylenol
 level though Hayes did report taking Tylenol PM that day. Hayes did not speciff any amount.
 Hayes reported taking Xanax (Alprazolam) 3 pills, but no Xanax (Alprazolam) was found in his
 blood at autopsy.
 The medical examiner determined the levels of medication in Mr. Hayes'blood were not
 extremely elevated. It is likely that Hayes experience a compounding effect of multiple
 medications he was taking and was susceptible to an overdose at a lower level of clonazepam
 when combined with Tylenol PM and Suboxone.


                                        Discussion

        It is evident that polysubstance abuse is an ever-increasing cause of death. In Hayes case,
he mixed multiple medications and made multiple choices which limited Davis County's ability
to care for him. Gregory Hayes made several choices that contributed to his death.
        #l Mr. Hayes had used drugs for many years and even his mother, when notified by the
police, stated she thought his addiction would ultimately have a poor outcome. While being
incarcerated for two months before his death, he likely lost his tolerance to taking higher doses
of medication to get high. Though overdoses on Clonazepam resulting in death are rare when
benzodiazepines are mixed with sleeping medication and opioids, it is a well known deadly
combination. The choice to combine these medications with Tylenol PM of an unknown
quantity was determined to be the ultimate cause of his death.
         #2. Mr. Hayes had an opportunity to seek medical care on his own and "adamantly"
declined it. The officers contacted 911 and brought an ambulance to his home, and he refused
medical attention or to be evaluated by a physician. There is no clear indication that if Mr.
Hayes would have been transported to the hospital that his death would have been avoided, but
he was offered this treatment by Clearfield police and declined.
         #3. Mr. Hayes misrepresented his consumption of drugs to Officer Arnell. Hayes stated
he took three pills of Clonazepam and two Tylenol PM tablets. Hayes did not indicate to Arnell
or the medical staff that he had taken Suboxone in addition to Clonazepam at any time. If Mr.
Hayes had been sent to the hospital it is likely he would have reported similar pill ingestion to
the emergency physician. It is likely that the emergency physician would not have ordered blood
work on a self reported low dose of ingestion and cleared him forjailwithout further monitoring.
I have seen patients released into jail custody without toxicology for higher ingestions.
         #4. Mn Hayes had a second opportunity, to tell the truth about his consumption of
Clonazepam and Suboxone when he was booked into jail but did not tell the officers or medical
staff. The officers and medical staffwere under the assumption that Hayes was "sleepy and
falling asleep" because he took three anxiety pills and a two Tylenol PM tablets. The amount of
medication reported would not alert an officer, layperson, or nurse to take Hayes to the hospital
emergently against his will.
         #5 Hayes was discharged with a bottle of Clonazepam with twenty-three tablets.
However, he contacted another person by telephone before getting high. It is unclear if Hayes
sold, traded, hid, flushed, or took the entire prescription of Clonazepam. His blood levels are not
consistent with taking 23 mg of medication. It is documented in the autopsy report that 20mg of
 Clonazepam is a non-lethal dose. However, when mixed with other substances such as Tylenol
PM and Suboxone it has a compounding effect. Andrew Hayes testified that the pill bottle was
empty and was left in the trash at his house. The nurse and officers at Davis county jail did not
visually inspect the pill bottle or have clear evidence that Hayes ingested all23mg. He may have
hidden the rest of the pills knowing that bringing them back to jail may cause more concem
about his drug use. He may have had concerns that the jail would confiscate his medication if he
brought it back to the jail due to his drug usage.
         #6 If Hayes were truthful about the amount of medication he had consumed his outcome
would have potentially been different. It is very likely that officers and nursing staff would have
 demanded Hayes be evaluated at the hospital if he had reported consuming twenty-three pills of
 Clonazepam in conjunction with Suboxone and Tylenol PM. Hayes failed to appropriately notiff
the custody and nursing staff of his overdose resulting in his death.
         #7 Kenneth Hatfield testified that Hayes was appropriately booked into jail and went
through the intake process. Baer testified he had no issues whatsoever at booking. I disagree
with Mr. Star when he opines, "The jail staff admitted a patient who was medically compromised
without any medical screening and then planned to watch him closely in an unmonitored
 setting." It is common in Utah jails to not have nursing at the booking or intake process.
 Officers are commonly tasked with doing intake screening questions on intoxicated patients.
This is not a deviation from the booking process. There would be no reason to place Hayes on
watch if he was able to complete the booking process without an issue'
        Utah jails continue to have severe polysubstance abuse patients booked into jails every
day. Not every intoxicated individual should be housed in the medical unit under constant
monitoring. There would be no room in the medical wing for sick or injured patients if all the
cells were taken up by every patient who admits to drug or alcohol use when being booked into
jail. Hayes was falling asleep during the booking process. It is reasonable to attribute his
behavior to 3 Clonazepam and two Tylenol PM tablets which he reported consuming. The
booking officers appropriately contributed Hayes drowsiness to the medications he reportedly
ingested. Patients frequently have sleep apneawhen taking sleeping medication. Nurse Layton
evaluated Hayes, and he appropriately thought Hayes was suffering from sleep apnea. Sleep
apnea is a common problem in jails. It is not a hospital emergency, and typically patients require
waking and repositioning to enhance their airway. This is a reasonable nursing assessment and
treatment.


                                     Expert Opinion

        Itis my professional opinion that the Davis County medical staff nurse Daniel Layton
and the sheriffs department worked within the scope of practice of their respective licenses. The
assessments were reasonable within a degree of medical certainty. Deputy Baer made a
reasonable initial assessment of Hayes and housed him appropriately based on that assessment.
Layton evaluated, provided treatment when asked by custody staff. Officer Reid continued to
check on Hayes throughout the night. Offrcers were instructed to contact medical if Hayes's
condition worsened in any way. The defendants did not delay or deny treatment when it was
noted that Hayes had difficulty breathing while sleeping. Nurse Layton made appropriate
clinical decisions within a reasonable degree of medical certainty based on the information and
interactions he had at the time. Vital signs were obtained and improved when the Hayes was
awoken. There is no clear indication having had vital signs done every 30 minutes and housing
in the medical unit would have changed the outcome of this patient. It is regrettable that Hayes
died from a drug overdose, but it is likely other nursing providers would have made similar
assessments and treatment decisions given the knowledge that was present at the time. The
health care provided was compassionate and rendered promptly. The sheriffs department and
officers involved acted appropriately. Officers did an excellent job of doing the wellbeing
checks. They noted that Hayes was having difficulty breathing and contacted nursing staff as
expected. When nurse Layton was asked to respond to Hayes, he did so in a timely manner.
When Hayes was found unresponsive officers rushed to the scene to help, and 911 was contacted
without delay.
         I disagree with Dr. Ken Star when he opines, "If a pulse oximeter would have been
applied then Mr. Hayes respiratory failure would have been completely preventable, as it would
have been detected early." Mr. Hayes was thought to be suffering from sleep apnea due to the
ingestion of Tylenol PM. Clonazepam and Tylenol PM both cause patients to sleep deeply and
soundly causing sleep apnea. During apneic events patients oxygen saturations significantly
decline as was the cause of bluish lips in Hayes case. The officers noted the apneic events and
contacted medical for snoring and turning blue. A nurse's first line of treatment for an apneic
patient is to attempt to arouse the patient from sleep. When a patient is repositioned or awakened
his oxygen saturations improve spontaneously and resolve the apnea. If the patient did not
improve in color after being awoke then a more detailed respiratory examination including pulse
oximetry should have been used to determine if there is another possible cause for respiratory
failure which there was not. It is medically reasonable to not apply a pulse oximeter to a patient
with sleep apnea when they improve spontaneously with repositioning and awakening.
                                    Summary of opinions
       In my opinion, the nurses and custody staff at Davis County did not ignore or fail to
timely respond to Hayes's medical needs.
        It is my opinion, Mr. Hayes contributed to his death by not providing the medical
staff with a complete and accurate clinical history of his drug ingestion.
        It is my opinion, Mr. Hayes contributed significantly to his death by declining
medical services at the time of arrest.
        It is my opinion, Daniel Layton provided reasonable care each time that Mr. Hayes
was  evaluated  with the knowledge that he had at the time of caring for Hayes.
        It is my opinion, the custody staff appropriately booked and housed Hayes based on
his presentation at booking.


                                                  Epilogue

        Mr. Hayes had a complicated polysubstance abuse addiction, family stress, financial
problems, arrests, multiple incarcerations and marital conflict. It is well known that patients with
polysubstance abuse complicated by social issues lead to a poor prognosis for drug treatment and
a high morbidity rate. Mr. Hayes's death was unfortunate but was not caused or foreseen by the
arresting officer, jail or medical staff. It is a common result of years of substance abuse.
        This opinion is within a reasonable degree of medical certainty. I reserve the right to
modif'this opinion if new factual information becomes available that would alter this opinion.

Sincerely;




Kennon Tubbs MD, CCHP-P
                                          Kennon C. T[bbs M.D.
                                             13584 S. Carolina Hills Court
                                                 Draper, Utah84020
                                                (801) 501-9573 Home
                                                 (801) 502-3473 Cell
                                                  iailnnj-@gmalt.com



EDUCATION:
1996-1999          Utuh Fsmily Prsctice Residenq,. Provo, Utah
                         Board Certification in Family Medicine: expites Jaruary 2026
                         Senior Resident Teaching Award: 1997'98 and 1998-1999
                         David Flinders Award: 1998-1999 for excellence in Behavioral Medicine
1992-1996          Georgetown Universi$t School of Medicine. washington, D.c.
                          Doclor of Medicine: May 1996
                          Health Care Americawith Hillary Clinton: 1996
                          AIDS Outreach Program: 1993
1988-1992          Colorado State Universifut, Fort Collins, Colorado
                           Bachelor ofScience maior Biology: July 1992

CLINICAL EXPERIENCE:
2019-present                                 Director. County jail of 230 inmates.
                            Tooele Counit Jail Medicul
2002-present        Duchesne Countv Jail Medical Director, County jail of 120 inmates.
2002-present        Daggett Coun$t Jsil Medical Director County Jail of ll0 inmates
2007-present        Uinta Countv Jail Medical Directot County jail of 100 inmates
2007-present        Sweetwater CounU, Jail Medical Director County jail of 150 inmates
2009-present        Summit Coantv Medical Director County jail of 70 inmates.
2009-present        Wasatch CounU Medicsl Director County jail of 70 inmates.
2009-present        Utsh Countv Jsil Medical Directot County jail of 750 inmates.
2016-present        Lincoln CounUt Jsil Medical Director County jail of 70 inmates.
2016-present        faab Counit Jilil Medical Director County jail of 60 inmates.
2016-present        Teton CounU Jail Medical Director County jail of 30 inmates.
June 2017-Present Granger Urgent Care Urgent Care 4 different clinics in Salt Lake
2007-20t7           Uintsh Count!. Utah Jail Medical Director County jail of 90 inmates
Sept 2006-Present Octapharmu plasma Donation Center back up physician'
Oct 2015- July 2016 Stat+MD Urgent Care. Urgent Care work at privately owned urgent care in Park
                   City, Utah
July 1999- Sept.   2015     Utah Stste Prison PhJ)sician, Attending physician           duties include overseeing six
                   physician assistants, specialty clinics in Women's Health, Hepatitis, Diabetes, Trauma
                   management, Drug rehabilitation and Emergency care. Inpatient rounds and primary care
                   provider for difficult cases that are referred by physician assistants. Coordinate university
                   hospitals care and appropriate specialty consultation'
2002-Z0lZ          Holland America. Cruise ship physician for 1500 passenger cruise line 2 week commitment
                   per year. Have cruised to Alaska, Hawaii, Mexico, Baltic Sea, Japan, China, Norway, North Sea
                   and Caribbean Sea.
2008-2012 Mixed Martial Arts Physician. Ultimate Combat Experience ringside physician.
1997-2007 EmergencJt Room PhJtsician. Orem Community Hospital and Utah Valley Hospital.                           Full
                   emergency hospital privileges. Single coverage E.R. level 3 hospital 15000 patient visits per year.
tgg1-tggg High School            Team PhJtsician. Sports Medicine care at football, basketball, and other
                 athletic events for Provo High School.
1998             Alasha Indian Health Service, Metlakatla, AK. Complete health coverage for the
                 Annette Island Indian Reservation (2 month rural rotation residency).
1997             Yosemite National Pa* Physician, Emergency Services for rural health clinic and rural to
                 wilderness emergency triage and transport services. Residency elective training 2 months
lgg3-1994        Food snd Drug Administration,Washington D.C. New Drug Approval
        Committee medical student intemship.

MEMBERSHIPS:              National Commission on Correctional Medicine member
                          American Academy of Family Physicians Diplomat
                          Currently Board Certified until 2026
                          National Commision on Correctional Health Care certified Physician
LICENSURE:                Utah CS Schedule 2-S #344132-8905 expiresOll3ll2022
                          Utah Medical Licensure 3344132-1205 expires 0113112022
                          Wyoming State Licensure 7730A expires 61301202l
                          DEA 8T5545100 expires lll202l
                          BLS expires 6/21

HONORS/AWARDS
National Ilealth Service Scholarship
                         2000-2006, Scholarship for primary care service to underserved patient populations
David C. Flinders Award for Excellence in Behavioral Medicine
                         Utah Valley Family Practice Residency 1999
Senior Resident Excellence in Teaching Award
                         Utah Valley Family Practice Residency 1999-1998 and1998-1997
Galaxo Wellcome Family Practice Resident Scholar
                      Utah Chapter 1998

REFERENCES                Richard Garden, M.D.
                          Utah State Prison Medical Director 1999-2015
                          Office: 801-243-4714
                          415 East 3900 South
                          Salt Lake City, Utah 84107
                          Sidney Roberts M.D.
                          Utah State Prison Medical Doctor (Partner) 1999-2015
                          Office 801-671-1387
                          2l26East Candle Spruce Cove, Utah 84092
                          Dale Bench R.N.
                          Director of Nursing Utah County Jail
                          801-376-3601
                          Joe Coombs P.A.
                          Utah State Prison Physician Assistant Supervisor 1999-Present
                          435-671-1586
                          Logan Clark P.A.
                          Physician Assistant County Jail Medicine 2006-Present
                          (80r)-6e9-1t27
                                      Deposition File:
GREYGOR v. WEXFORD HEALTH SOURCES, lNC.
Civil Action No. 2:1 4-cv-1254
Deposition taken July 2016 Hired by Goodrich & Geist, P.C. Plaintiff as an expert in correctional
medicine as a treating phYsician.

IAN D. COFFEY v. DAVIES-DEKALB COUNTY JAIL AND ADVANCED GORRECTIONAL
HEALTHCARE INC.
Civil Action No. 1 5DV-CC00085
The deposition was taken May 2017 Hired by Advanced Correctional Healthcare Defendant as
an expert in correctional medicine as a treating physician'

TRUJILLO v. CITY AND COUNTY OF DENVER
Civil Action No. 14-cv-02798-RBJ-MEH
The deposition was taken March 2017 hired by Holland & Hart LLP Plaintiff as an expert in
correctional medicine as a treating physician.

HARVEY BROADUS V. MICHAEL HERBIK, CORRECT CARE SOLUTIONS, lNC. and
WEXFORD HEALTH SOURCES
Case No. 2:2016cv00751 Deposition taken August 1st, 2017 Hired by Meyers Evans &
Associates, LLC Plaintiff as an expert in correctional medicine as a treating physician.

Garl Hemphill v. Wexford Health Sources
Case No. 15-CV-04968 Deposition taken December 13,2018 by Plaintiff Andrew McClain
Hired by James Maruna Defense as an expert in correctional medicine as a treating physician'

Pamela Barrier v. Armor Correctional Health
Case No. 50-201 2-CA022822-XXXX-MD
The deposition was taken January 7th, 2019 by Defense Jami Gursky
Deposition was taken a second time on August 271h,2019
Hired by Howard Grossman Plaintiff as an expert in correctional medicine as a treating
physician.

Wendell Weaver v. Martija, Becerra, Pfister, Lamb, Baldwin, Obaisi
Case No. 16-CV-09400
June   27,2019
Deposition as expert in correctional medicine Hired by Defense Obaisi.
Hired by James Maruna Defense as expert in correctional medicine as a treating physician

lra B Harris v Gary Kempker
Case No. 1 :1 5-cv-00140-SNLJ
August 2A,2019
Deposition as expert in correctional medicine Hired by Defense Tad Eckenrode
Scoft Peters v. Wexford Health Sources
Case No. 1:17-cv-04809
Deposition taken January 1Oth, 2020by plaintiffKirkland and Ellis, LLP
Deposition as expert in correctional medicine hired by James Maruna Defense

Demario McNeil v. Saleh Obaisi
Case No. l6-C-11256
Deposition taken January 14th,2020 by plaintiffDemetra Christos
Deposition as expert in correctional medicine hired by James Maruna defense.



Expert Fee Schedule

DESCRIpTION OF SERVICES. Consultant will provide the following services (collectively, the
"Services"): document review, phone consultation, written summary, deposition, testimony.
Services are billed at $500 per hour or $3500.00 per day for depositions, travel days, and
testimony.
EXPENSE REIMBURSEMENT. Consultant shall be entitled to reimbursement from Client for the
following "out-of-pocket" expenses: travel expenses and travel related meals to include airfare,
medium size rental car, four star hotel, $140 per day meal per diem. Expert may retain 50% of
advance payment for testimony cancelled within 5 business days of its scheduled time' Expert
will be paid for full testimony if canceled with less than 48 hours notice'
